— Judgment of resentence, Supreme Court, New York County (Laura A. Ward, J.), rendered February 17, 2012, resentencing defendant, as a second felony drug offender whose prior felony conviction was a violent felony, to a term of 12 years, unanimously affirmed.
The court provided a sufficient reduction of sentence pursuant to CPL 440.46. In light of defendant’s extensive criminal and disciplinary history, we perceive no basis for a further reduction. Concur — Mazzarelli, J.P., Moskowitz, Richter, AbdusSalaam and Feinman, JJ.